IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-50042
                         Summary Calendar


SAMUEL DENNIS STINSON,

                                         Plaintiff-Appellant,

versus

WAYNE SCOTT; MELINDA HOYLE BOZARTH,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-97-CV-383-JN
                       --------------------
                         January 28, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Samuel Dennis Stinson, Texas state prisoner #516177, appeals

from the district court’s dismissal of his civil rights suit.

Stinson’s second motion to supplement the record on appeal, filed

on December 7, 1999, is GRANTED.

     Stinson argues that he was required to serve four years on a

previous two-year sentence and that the previous conviction had

been improperly used to enhance his present sentence and was

still being used to deny him parole.   The writ of habeas corpus

is the sole federal remedy for Stinson to challenge the fact or


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-50042
                                 -2-

duration of his confinement.   See Preiser v. Rodriguez, 411 U.S.

475, 500 (1973).   Stinson’s habeas claims are therefore not

cognizable in this 42 U.S.C. § 1983 proceeding.   Stinson’s claims

that he was retaliated against by prison officials and denied

access to the courts are without merit.    See Woods v. Edwards, 51

F.3d 577, 580-81 (5th Cir. 1995); Thompson v. Steele, 709 F.2d

381, 382 (5th Cir. 1983).   Stinson’s remaining claims are deemed

abandoned on appeal because they are not adequately briefed.     See

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

Accordingly, the judgment of the district court is AFFIRMED.

Stinson’s first motion to supplement the record on appeal and his

motion to consolidate the present appeal with his appeal in No.

99-50364 are DENIED.